Name: Council Directive 78/663/EEC of 25 July 1978 laying down specific criteria of purity for emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs
 Type: Directive
 Subject Matter: consumption;  food technology;  foodstuff;  natural and applied sciences
 Date Published: 1978-08-14

 Avis juridique important|31978L0663Council Directive 78/663/EEC of 25 July 1978 laying down specific criteria of purity for emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs Official Journal L 223 , 14/08/1978 P. 0007 - 0029 Finnish special edition: Chapter 13 Volume 9 P. 0003 Greek special edition: Chapter 03 Volume 22 P. 0104 Swedish special edition: Chapter 13 Volume 9 P. 0003 Spanish special edition: Chapter 13 Volume 8 P. 0242 Portuguese special edition Chapter 13 Volume 8 P. 0242 COUNCIL DIRECTIVE of 25 July 1978 laying down specific criteria of purity for emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (78/663/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/329/EEC of 18 June 1974 on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (1), as last amended by Directive 78/612/EEC (2), and in particular Article 7 (1) thereof, Having regard to the proposal from the Commission, Whereas under Article 6 of Directive 74/329/EEC emulsifiers, stabilizers, thickeners and gelling agents must satisfy specific criteria of purity established in accordance with Article 7 (1) of that Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 The specific criteria of purity referred to in Article 6 (1) (b) of Directive 74/329/EEC are given in the Annex to this Directive. Article 2 As regards the substances referred to in the Annex under numbers E 474 and E 477, the Council may, acting unanimously on a proposal from the Commission, decide on any necessary amendments by 31 December 1981 following an enquiry by the Commission. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 18 months after the notification of this Directive. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 25 July 1978. For the Council The President H.J. ROHR (1)OJ No L 189, 12.7.1974, p. 1. (2)OJ No L 197, 22.7.1978, p. 22. ANNEX SPECIFIC CRITERIA OF PURITY FOR EMULSIFIERS, STABILIZERS, THICKENERS AND GELLING AGENTS FOR USE IN FOODSTUFFS General observations (a) Where interpretation of the criteria set out below requires the definition of certain technical details, reference should be made to the methods of analysis established pursuant to Article 7 (2) of Directive 74/329/EEC. (b) Unless otherwise stated, the quantities and percentages shall be calculated in terms of weight of the product as such. (c) The specific criteria of purity applicable to substances E 322, E 339 (i), (ii) and (iii), E 340 (i), (ii) and (iii) and E 341 (i) and (ii) are laid down by Council Directive 78/664/EEC of 25 July 1978 laying down specific criteria of purity for antioxidants which may be used in foodstuffs intended for human consumption (1). The regime applicable to hydrolysed lecithins is set out in the same Directive. >PIC FILE= "T0013353"> (1)See page 30 of this Official Journal. >PIC FILE= "T0013354"> >PIC FILE= "T0013355"> >PIC FILE= "T0013356"> >PIC FILE= "T0013357"> >PIC FILE= "T0013358"> >PIC FILE= "T0013359"> >PIC FILE= "T0013360"> >PIC FILE= "T0013361"> >PIC FILE= "T0013362"> >PIC FILE= "T0013363"> >PIC FILE= "T0013364"> >PIC FILE= "T0013365"> >PIC FILE= "T0013366"> >PIC FILE= "T0013367"> >PIC FILE= "T0013368"> >PIC FILE= "T0013369"> >PIC FILE= "T0013370"> >PIC FILE= "T0013371"> >PIC FILE= "T0013372"> >PIC FILE= "T0013373"> >PIC FILE= "T0013374">